
	

114 HR 2984 : Fair RATES Act
U.S. House of Representatives
2016-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 2984
		IN THE SENATE OF THE UNITED STATES
		March 15, 2016Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To amend the Federal Power Act to provide that any inaction by the Federal Energy Regulatory
			 Commission that allows a rate change to go into effect shall be treated as
			 an order by the Commission for purposes of rehearing and court review.
	
	
 1.Short titleThis Act may be cited as the Fair Ratepayer Accountability, Transparency, and Efficiency Standards Act or the Fair RATES Act. 2.Amendment to the Federal Power ActSubsection (d) of section 205 of the Federal Power Act (16 U.S.C. 824d(d)) is amended by adding at the end the following: Any absence of action by the Commission that allows a change to take effect under this section, including the Commission allowing the sixty days’ notice herein provided to expire without Commission action, shall be treated as an order issued by the Commission accepting such change for purposes of section 313..
		
	Passed the House of Representatives March 14, 2016.Karen L. Haas,Clerk
